Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Att. Scott Swanson on 02/10/2022.
The application has been amended as follows: 
Claim 11 has been amended as follows:Line 24: The limitation of “the upper rectangular support frame lateral support structure is” has been replaced with --the rectangular support frames are--.Line 26: The limitation of “play equipment.” has been replaced with
Claim 12 has been cancelled. 
 Claim 13 has been amended as follows:Line 1: The limitation of “claim 12” has been replaced with --claim 11--.
Claim 18 has been amended as follows:Line 1: The limitation of “claim 12” has been replaced with --claim 11--.
The following is an examiner’s statement of reasons for allowance: Gembarowicz is the closest prior art to the claimed invention but fails to teach the inner side of the rectangular support frame being opposite to the outer side of the rectangular support frame and parallel to the outer side of the rectangular support frame, said rectangular support frame having an elongate length  in a direction transverse to the or at least one of the support beams connected thereto such that said inner side of the rectangular support frame and the outer side of the elongate support frame are positioned transverse to the one or more support beams when said one or more support beams are connected to said inner side of the rectangular support frame, wherein said rectangular support frame comprising two opposing sides forming a width of said rectangular support frame, wherein said two opposing side forming said width of said rectangular support frame extend parallel to said one or more support beams. And Sann (WO 2016039752A1) teaches the rectangular frames but fails to teach  a cover assembly, wherein the upper rectangular support frame lateral support structure is adapted to provide support for the cover assembly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784